Citation Nr: 0824606	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-17 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss, including as secondary to the service connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from November 
1965 to 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2004 
Rating Decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that another VA examination is 
warranted to ascertain entitlement to service connection for 
bilateral sensorineural hearing loss, including as secondary 
to the service connected diabetes mellitus.  Specifically, 
while the May 2004 VA examination discounted any link between 
the veteran's current hearing impairment and exposure to 
noise in service, the examiner nevertheless raised the 
possibility that the veteran's service-connected diabetes may 
have resulted in hearing impairment.  However, having raised 
the possibility that the veteran's hearing impairment may be 
related to service-connected diabetes, the examiner did not 
offer a definitive medical opinion, specific to the veteran's 
case, as to whether the currently diagnosed hearing 
impairment is related to the service-connected diabetes.  See 
38 C.F.R. § 4.2. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448. 

With regard to all claimed disorders, VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  See Combee v. 
Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994); also 
Schroeder v. West, 212 F. 3d 1265 (Fed. Cir. 2000) (Both 
holding that in claims involving presumptive service 
connection the Board must also examine the evidence of record 
to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  This includes whether there is an additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(en banc). 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service connected disability. 38 C.F.R. § 3.159(c) 
(4). See Charles v. Principi, 16 Vet. App. 370 (2002) ( 
observing that under 38 U.S.C.A. § 5103A (d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence  including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

In the present case the veteran has a current disability of 
hearing impairment, a service-connected disability of 
diabetes, and medical evidence suggesting that the hearing 
impairment may be related to service-connected diabetes.  As 
such, a new VA examination and opinion is necessary to 
resolve the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran shall be afforded an 
opportunity for an appropriate VA 
examination for the purpose of 
determining, to the extent possible, 
whether the veteran's hearing impairment 
is related to service-connected diabetes 
mellitus.  The claims file shall be made 
available to the examiner, and all 
appropriate tests and studies should be 
undertaken.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the currently 
diagnosed hearing impairment was incurred 
as a result of, or aggravated by, the 
veteran's service-connected diabetes 
mellitus, as opposed to any post-service 
occupational acoustic trauma the veteran 
may have sustained.  The examiner shall 
provide a complete rationale for any and 
all opinions rendered.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




